Name: Commission Implementing Regulation (EU) NoÃ 657/2012 of 16Ã July 2012 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [ThÃ ¼ringer Rostbratwurst (PGI)]
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  Europe;  consumption
 Date Published: nan

 19.7.2012 EN Official Journal of the European Union L 189/3 COMMISSION IMPLEMENTING REGULATION (EU) No 657/2012 of 16 July 2012 approving a non-minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [ThÃ ¼ringer Rostbratwurst (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Germany's application for the approval of amendments to the specification for the protected geographical indication ThÃ ¼ringer Rostbratwurst registered under Commission Regulation (EC) No 2400/96 (2). (2) Since the amendment in question is not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union as required by the first subparagraph of Article 6(2) of that Regulation (3). As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name in the Annex to this Regulation is hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ C 310, 22.10.2011, p. 14. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Group 1.2 Meat products GERMANY ThÃ ¼ringer Rostbratwurst (PGI)